UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                             No. 96-6516



DREW HOWARD BRINSON,

                                            Plaintiff - Appellant,

         versus

MICHAEL M. MOORE; LAURIE F. BESSINGER; DOCTOR
BOULWARE; JOHN DOE DOCTORS; VAUGHN JACKSON,
Captain; CORRECTIONAL OFFICER CANNON,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Charles E. Simons, Jr., Senior
District Judge. (CA-95-2076-6-6AK)

Submitted:   June 20, 1996                  Decided:   July 2, 1996

Before HALL, WILKINS, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Drew Howard Brinson, Appellant Pro Se. R. Lewis Johnson, Richard
Carson Thomas, BARNES, ALFORD, STORK & JOHNSON, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying re-

lief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed the

record and the district court's opinion accepting the magistrate

judge's recommendation and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Brinson v. Moore,
No. CA-95-2076-6-6AK (D.S.C. Mar. 19, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2